Citation Nr: 1023823	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  03-16 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to March 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim, and 
claims for service connection for a left ankle disorder and a 
left knee disorder.  In July 2004, a hearing was held before 
the undersigned Veterans Law Judge at the RO.  The Board 
remanded these claims in March 2005 for further development.  
Thereafter, in a decision dated in November 2006, the Board 
denied the Veteran's claims for service connection for 
cirrhosis of the liver, a left ankle disorder, and a left 
knee disorder.

The Veteran subsequently filed a timely appeal of the 
November 2006 Board decision with the United States Court of 
Appeals for Veterans Claims (Court), and pursuant to a 
December 2007 Joint Motion for Partial Remand, a December 
2007 Order vacated the Board's decision to the extent it 
denied service connection for cirrhosis of the liver, and 
remanded that claim for compliance with the instructions set 
forth in the Joint Motion.  Appellant withdrew his appeal 
with respect to the Board's denial of the claims for service 
connection for a left ankle disorder and a left knee 
disorder.

The Board remanded the case in March 2009 for further 
development, and that development has been completed to the 
extent possible.


FINDING OF FACT

Cirrhosis of the liver was first diagnosed many years after 
military service, the Veteran has not alleged continuous 
relevant symptoms since service, and this disability has not 
been linked by competent medical evidence to active service 
or a period of one year following service.  


CONCLUSION OF LAW

Cirrhosis of the liver was not incurred in active service; 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by means of letters dated in 
November 2001 and June 2005.  The November 2001 letter 
informed the Veteran of the type of evidence to submit to 
substantiate his claim in that the letter requested that the 
Veteran submit the dates and places of any treatment received 
since discharge from service.  This letter informed the 
Veteran of his and VA's respective duties in obtaining 
evidence, and asked him to submit information so that VA 
could request records of treatment and to submit copies of 
such treatment if he had such in his possession.  The content 
and timing of the November 2001 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The June 2005 letter more particularly provided 
the Veteran with an update on the status of his claim, and 
specifically notified the Veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the Veteran was asked to 
submit any evidence in his possession pertaining to his 
claim.

As sufficient notice was provided to the Veteran, it is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  The duty to notify the 
Veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

In the instant case, the evidence includes the service 
treatment records, VA medical records, specifically VA 
examination report dated in September 2005, private medical 
records, and statements and testimony from the Veteran in 
support of his claim.  As a VA examination and other medical 
evidence is of record, the Board finds no further VA 
examination necessary in this case.  Following the Board 
remand dated in March 2005, VA took steps to obtain all 
available pertinent records for the Veteran from the Social 
Security Administration (SSA) and VAMC in Tampa and Orlando.  
Thereafter, while VA had believed that it had been provided 
all of the SSA records that were available for the Veteran, 
since the parties to the December 2007 Joint Motion for 
Partial Remand Joint had determined that it appeared that 
there were records missing from the Veteran's SSA records 
because no adjudicatory records were among the records 
received (the Board's review of the records revealed that 
there were records that it would classify as adjudicatory in 
nature), the Board again remanded this matter in March 2009 
so that SSA could be contacted to determine whether there 
were any additional records.  In response to an inquiry from 
the RO, in May 2009, SSA advised the RO that it presently had 
"no medical on file" or was "[u]nable to locate[ ] Medical 
Record."  In addition, the RO then notified the Veteran that 
additional records were unavailable pursuant to 38 C.F.R. 
§ 3.159(e) (2009) in a letter dated in July 2009, in response 
to which the Veteran indicated that he did not have any 
additional SSA records to provide.  Thus, there is no 
indication that there are any additional records that are 
necessary for the Board to obtain before proceeding to a 
decision in this case.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the Veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

The record also reflects that the originating agency 
readjudicated the Veteran's claim following the Veteran's 
receipt of the additional VCAA notice in June 2005 and the 
completion of all indicated development of the record.  In 
addition, in light of the Board's denial of the Veteran's 
service connection claim, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the Veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board thus finds that VA has satisfied its duty to notify 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159(b), 20.1102 (2009); Dingess v. Nicholson, 19 Vet. App. 
473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Veteran has also not claimed that VA has failed 
to comply with the notice requirements of the VCAA.


II.  Service Connection

The Veteran contends that he is entitled to service 
connection for cirrhosis of the liver.  More specifically, he 
has contended that this condition is directly related to 
infectious mononucleosis that he acquired during his military 
service.  

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show:  (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Other specifically enumerated disorders, 
including cirrhosis of the liver, will be presumed to have 
been incurred in service if they are manifested to a 
compensable degree within the first year following separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. 
App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

A review of the service treatment records reveals no 
diagnosis of cirrhosis of the liver in service.  Clinical 
records indicate that the Veteran was hospitalized for 
mononucleosis in August and September 1971.  A September 1971 
clinical record notes a diagnosis of convalescent 
mononucleosis and a return to full duty.  A December 1971 
clinical record notes diffuse, recurrent abdominal cramping 
for two weeks.  Examination was otherwise negative.  The 
Veteran's liver was found normal on clinical evaluation 
during separation examination dated in July 1974.  The July 
1974 examiner commented on the Veteran's history of 
infectious mononucleosis, stating that the Veteran had a good 
recovery.

Post-service medical evidence reflects a long history of 
treatment for cirrhosis of the liver beginning in 1991, many 
years after separation from service.  Pertinent medical 
evidence includes a September 1992 ultrasound from Winter 
Park Memorial Hospital that confirmed the diagnosis of 
cirrhosis of the liver.  Subsequent health treatment records 
from both VA and non-VA medical providers reflect continual 
treatment for cirrhosis of the liver.  According to records 
from SSA, the Veteran was awarded SSA disability benefits for 
cirrhosis of the liver and alcohol abuse, effective June 
1991.

In support of his claim, the Veteran submitted a private 
medical statement from Dr. Lauteria dated in July 2001.  In 
the July 2001 statement, Dr. Lauteria opined that it "is as 
likely as not that the infectious disease suffered on active 
duty, beginning August 1971, is possibly the cause of his 
cirrhosis of the liver today."  Dr. Lauteria stated that his 
opinion was based on a review of the service treatment 
records and post-service medical records, and his treatment 
of the Veteran since June 2001.

Upon review, the Board finds Dr. Lauteria's opinion to be 
unpersuasive.  Dr. Lauteria did not provide any rationale in 
support of his opinion and is found to be speculative with 
respect to his use of the word "possibly."  While the 
service treatment records do show that the Veteran had 
infectious mononucleosis in August 1971, the examiner offered 
no explanation as why mononucleosis, treated in 1971, caused 
the Veteran's cirrhosis of the liver.  Dr. Lauteria did not 
address other possible causes of the disease, including 
alcohol abuse, which is well-documented in the record.  There 
is also no other corroborating medical evidence to support 
Dr. Lauteria's medical opinion.

The record also includes a VA examination report dated in 
September 2005.  The September 2005 VA examiner opined that 
the Veteran's cirrhosis of the liver was less likely the 
result of history of infectious disease that he sustained 
during active military service in 1971, and was most likely 
the result of alcohol consumption given his negative history 
of blood transfusions, blood exposure, and IV drug abuse.

The Board finds the September 2005 VA examiner's opinion to 
be persuasive medical evidence.  Similar to Dr. Lauteria, the 
VA examiner reviewed the service treatment records and post-
service medical history, and examined the Veteran.  However, 
in contrast to Dr. Lauteria's medical opinion, the VA 
examiner provided a rationale for his findings, indicating 
that the basis of his opinion was the Veteran's history of 
alcohol use, and negative history of blood transfusions, 
blood exposure, and IV drug usage.  Indeed, private treatment 
records corroborate the September 2005 VA examiner's 
findings.

Moreover, a private consultation report from Winter Park 
Memorial Hospital dated in 1999 indicates that the Veteran's 
cirrhosis was related to alcohol.  The 1999 record reflects 
that he was receiving care for the purpose of detoxification 
for his alcoholism.  Following examination, the examiner 
determined that the Veteran had recurrent alcoholism and 
alcoholic cirrhosis.  Furthermore, the service treatment 
records do not show any blood transfusions, blood exposure, 
or IV drug abuse, and the Veteran was first diagnosed and 
treated for cirrhosis of the liver in 1991, a period of 
approximately 15 years following separation from active 
military service.

While the Veteran contends that his cirrhosis of the liver is 
due to treatment for mononucleosis in service, his lay 
testimony alone is not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As to post-service continuity of symptomatology for cirrhosis 
of the liver under 38 C.F.R. § 3.303(b), the Board finds the 
length of time between the Veteran's separation from active 
duty in 1975 and first being diagnosed with cirrhosis in 
approximately 1991, to be compelling evidence against finding 
continuity.  Put another way, the significant gap between the 
Veteran's discharge from active duty in 1975 and the first 
evidence of disability weighs heavily against his claim for 
service connection.  Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

In this regard, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is also competent to give evidence 
about what he feels; for example, the claimant is competent 
to report that he had certain symptoms that may be associated 
with cirrhosis, such as tiredness or weakness.  See Buchanan, 
supra; Charles, supra.  However, upon review of the claims 
folder, the Board finds that any assertion that he had this 
problem since service is not supported by the record.  Such a 
claim is contrary to what is found on the separation 
examination, and the Veteran himself does not assert that 
symptoms of cirrhosis were present in service and continued 
from the time of his discharge.  In these circumstances, the 
Board gives more credence to the independent medical evidence 
of record, which is negative for complaints, diagnoses, or 
treatment for the claimed disorder for many years following 
his separation from of active duty.  Therefore, entitlement 
to service connection for cirrhosis of the liver based on 
post-service continuity of symptomatology must also be 
denied.  38 U.S.C.A. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(b).

Finally, with respect to entitlement to service connection 
for cirrhosis of the liver based on the presumption found at 
38 C.F.R. §§ 3.307, 3.309, the Board finds that it is of no 
help to the Veteran in establishing his claim because the 
record does not demonstrate that this disability was 
manifested within one year following service.  

In summary, cirrhosis of the liver is not shown to be present 
in service, for many years following separation from service, 
and the more competent, probative, and persuasive evidence 
indicates that cirrhosis is not otherwise related to service.

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cirrhosis of the liver is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


